                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HARRY J. WILLIBY,                                 Case No. 18-cv-05986-HSG
                                                        Plaintiff,
                                   8
                                                                                           REFERRAL FOR PURPOSE OF
                                                 v.                                        DETERMINING RELATIONSHIP
                                   9

                                  10     ALPHABET CORPORATION, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED, to the

                                  14   Honorable Jon S. Tigar for consideration of whether the case is related to Williby v. Alphabet

                                  15   Corporation, 3:18-cv-04903-JST.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 10/05/2018

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
